
	
		I
		112th CONGRESS
		1st Session
		H. R. 3372
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Walsh of Illinois
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Agricultural Adjustment Act to deregulate
		  the Federal milk marketing order program, to publish competitive milk price
		  survey data, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Pricing Deregulation Act.
		2.Reform of Federal
			 milk marketing orders
			(a)Terms and
			 conditions of milk and milk products ordersSection 8c of the Agricultural Adjustment
			 Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended—
				(1)in subsection
			 (5)—
					(A)by striking
			 paragraphs (C), (D), (H), (I), (J), and (K);
					(B)by amending
			 paragraph (A) to read as follows:
						
							(A)Fixing a differential which all handlers of
				milk used for fluid purposes shall pay with respect to such milk, and the time
				when payments shall be made, for milk purchased from producers or associations
				of producers. Such differential shall be uniform as to all such handlers,
				subject only to adjustment for the locations at which delivery of such milk is
				made to such handlers.
							;
					(C)by amending
			 paragraph (B) to read as follows:
						
							(B)Providing for the payment to all producers
				and associations of producers delivering milk to any fluid milk handler
				regulated by the order, or to any non-fluid milk handler which supplies milk to
				such fluid milk handler in conformity with such requirements as the Secretary
				may establish, a proportionate share, based on volume of delivered milk, of all
				differentials required to be paid under paragraph (A) of this subsection (5),
				subject only to adjustment for the locations at which delivery of such milk is
				made.
							;
					(D)by amending
			 paragraph (F) to read as follows:
						
							(F)Nothing contained in this subsection is
				intended or shall be construed to prevent a cooperative marketing association
				qualified under the provisions of the Act of Congress of February 18, 1922,
				known as the Capper-Volstead Act (7 U.S.C. 291 et seq.), engaged
				in making collective sales or marketing of milk or its products for the
				producers thereof, from blending the net proceeds of all of its sales of milk
				or its products in all markets, and making distribution thereof to its
				producers in accordance with the contract between the association and its
				producers.
							;
				
					(E)by amending
			 paragraph (L) to read as follows:
						
							(L)Providing that adjustments in payments by
				handlers under paragraph (A) need not be the same as adjustments to producers
				under paragraph
				(B).
							;
					(F)by amending
			 paragraph (M) to read as follows:
						
							(M)(i)Application of
				requirementsNotwithstanding
				any other provision of this section, a milk handler described in clause (ii)
				shall be subject to all of the fluid milk differential requirements of a
				Federal milk marketing order issued pursuant to this section applicable to the
				county in which the plant of the handler is located, if the handler has
				packaged fluid milk product route dispositions, or sales of packaged fluid milk
				products to other plants, in a marketing area located in a State that requires
				handlers to pay minimum prices for raw milk purchases.
								(ii)Covered milk
				handlersExcept as provided
				in clause (iv), clause (i) applies to a handler of Class I milk products
				(including a producer-handler or producer operating as a handler) that—
									(I)operates a plant that is located within the
				boundaries of a Federal order milk marketing area (as those boundaries are in
				effect as of April 11, 2006);
									(II)has packaged fluid milk product route
				dispositions, or sales of packaged fluid milk products to other plants, in a
				milk marketing area located in a State that requires handlers to pay fluid milk
				differentials for raw milk purchases; and
									(III)is not otherwise obligated by a Federal
				milk marketing order, or a regulated milk pricing plan operated by a State, to
				pay minimum class prices or fluid milk differentials for the raw milk that is
				used for such dispositions or sales.
									(iii)Obligation to pay fluid milk
				differentialsFor purposes of
				clause (ii)(III), the Secretary may not consider a handler of Class I milk
				products to be obligated by a Federal milk marketing order to pay fluid milk
				differentials for raw milk unless the handler operates the plant as a fully
				regulated fluid milk distributing plant under a Federal milk marketing
				order.
								(iv)Certain handlers
				exemptedClause (i) does not
				apply to—
									(I)a handler (otherwise described in
				clause (ii)) that operates a nonpool plant (as defined in section 1000.8(e) of
				title 7, Code of Federal Regulations, as in effect on the date of the enactment
				of this subparagraph);
									(II)a producer-handler (otherwise
				described in clause (ii)) for any month during which the producer-handler has
				route dispositions, and sales to other plants, of packaged fluid milk products
				equaling less than 3,000,000 pounds of milk; or
									(III)a handler (otherwise described in
				clause (ii)) for any month during which—
										(aa)less than 25 percent of the total
				quantity of fluid milk products physically received at the plant of the handler
				(excluding concentrated milk received from another plant by agreement for other
				than Class I use) is disposed of as route disposition or is transferred in the
				form of packaged fluid milk products to other plants; or
										(bb)less than 25 percent in aggregate
				of the route disposition or transfers are in a marketing area or areas located
				in one or more States that require handlers to pay minimum prices for raw milk
				purchases.
										;
				and
					(G)by amending
			 paragraph (N) to read as follows:
						
							(N)Exemption for
				certain milk handlersNotwithstanding any other provision of this
				section, no handler with distribution of Class I milk products in the marketing
				area described in Order No. 131 shall be exempt during any month from any fluid
				milk differential requirement established by the Secretary under this
				subsection if the total distribution of Class I products during the preceding
				month of any such handler’s own farm production exceeds 3,000,000
				pounds.
							;
				and
					(2)by amending
			 subsection (18) to read as follows:
					
						(18)Fluid milk
				differentialsThe Secretary
				of Agriculture, in prescribing any term in any marketing agreement or order, or
				amendment thereto, relating to milk or its products, if such term is to fix the
				differential to be paid to producers or associations of producers, shall fix
				such differential as follows. Such differentials shall during the first year
				after the effective date of the Dairy Pricing Deregulation Act be equal to the
				differentials for milk used for fluid purposes as they existed under federal
				milk marketing orders on January 1, 2011, subject to all location adjustments
				as they existed under federal milk marketing orders on such date. Such
				differentials shall in each successive year be reduced by an amount equal to 20
				percent of the differentials that existed during the first year after the
				effective date of such Act, and shall be discontinued in the fifth year after
				the effective date of such Act.
						.
				(b)Conforming
			 amendmentSection 10(b)(2)(i)
			 of the Agricultural Adjustment Act (7 U.S.C. 610(b)(2)(i)), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937, is amended by
			 striking each handler subject thereto and inserting each
			 fluid milk handler subject thereto and each non-fluid milk handler which
			 supplies milk to such fluid milk handler.
			(c)Notice and
			 commentThe Secretary of
			 Agriculture shall use the notice and comment procedures provided in section 553
			 of title 5, United States Code, to implement the requirements of the amendments
			 made by subsection (a) of this section.
			(d)Surveys
				(1)In
			 generalThe Secretary of Agriculture shall survey and publish on
			 a regular basis data regarding the payments made by all handlers of milk used
			 for any purpose for milk purchased from producers or associations of
			 producers.
				(2)Bases for
			 publicationThe Secretary shall publish such data on a national
			 weighted-average basis and on a regional basis with respect to as many
			 multi-state regions as the Secretary determines to be of practical use.
				(3)Mandatory
			 participationParticipation in such surveys by handlers shall be
			 mandatory.
				3.Effective
			 dateThe amendments made by
			 this Act shall be effective on the first day of the first month beginning one
			 year after the date of the enactment of this Act.
		
